Citation Nr: 1646406	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-33 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 2000 to January 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151 are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Appellant was informed of a March 2008 denial of a claim of service connection for cause of death, but she did not appeal that decision. 

2.  New evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying the claim for service connection for cause of death is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence since the March 2008 rating decision has been submitted to allow the reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is low.  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The RO previously denied service connection for cause of death in March 2008 because there was no evidence of an incident in service and no evidence linking the Veteran's death to service. 

New evidence received subsequent to the March 2008 rating decision includes additional service records, a July 2014 lay statement from a friend, and a February 2015 private medical opinion from Dr. E.T.P. which suggest that the Veteran's death may be related to service.

The Board finds that the new evidence received since the March 2008 rating decision, when presumed credible for the purpose of determining whether it is material, is material to reopen the claim as it creates a reasonable possibility of an allowance of the claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

The application to reopen a claim of entitlement to service connection for cause of death is granted.


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that the Appellant is afforded every possible consideration.

The record suggests that there may be additional service and VA treatment records that have not been obtained and associated with the record.  Those records should be sought, and obtained if possible.

Furthermore, the Board finds that a VA opinion regarding whether it is at least as likely as not that the Veteran's death is related to service should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service medical records and personnel records from all appropriate sources, including the National Personnel Records Center.  The request should include requests for the service medical and personnel records during service at Fort Benning, Fort Sam Houston, Fort Meade, Walter Reed National Military Medical Center, and during deployment to Iraq.  Document in the claims file all attempts to locate the Veteran's records.  If records cannot be located, follow the appropriate procedures to document the attempts to locate the records and notify the Veteran. 

2.  Obtain all records of VA treatment for the Veteran and associate them with the claims file.  The Appellant credibly testified at the hearing that the Veteran received additional treatment between February 2007 and his death in May 2007 that is not documented in the claims file.  If the records cannot be located, specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  Then notify the appellant of the specific records that were not obtained, explain the efforts VA has made to obtain that evidence, and describe any further action that will be taken with respect to the claim.  Allow the Veteran an opportunity to respond. 

3.  Then, request that a VA psychiatric or psychologist review the claims file and the report should note that review.  The psychiatrist or psychologist should review the complete psychiatric history of record, to include lay statements, and should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a psychiatric disability that was incurred in service or was the result of any incident of service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran warranted a diagnosis of posttraumatic stress disorder.  If so, the examiner should opine whether a diagnosis of PTSD was the result of fear of hostile military or terrorist activity during service.  If it is found that the Veteran had a psychiatric disability that was related to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a substance abuse disability that was proximately due to or the result of a mental disorder related to service or was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a mental disorder related to service.  Finally, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death was related to service or that a disability related to service was a principal or contributory cause of the Veteran's death.  A rational for all opinions should be provided.  The examiner should discuss the February 2015 private medical opinion from Dr. E.T.P.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


